PER CURIAM.
Defendant Patricia A. Royal was charged by bill of information with armed robbery in violation of R.S. 14:64. Following trial by jury, defendant was found guilty and sentenced to serve ten years at hard labor without benefit of parole, probation or suspension of sentence. On appeal to this Court, defendant argues nine assignment of error.
Defendant entered a supermarket on Veterans Boulevard in Metairie, Louisiana, about 4:00 a. m. on June 3, 1979. She purchased a package of Salem cigarettes, giving the cashier a twenty dollar bill. While the cashier was making change, defendant pulled a gun and demanded money. The cashier gave defendant loose change, a roll of coins, and bills of small denominations, including the twenty she had received from defendant. The cashier noticed that defendant entered a silver Charger with a “jacked-up” back end upon leaving the store.
A short time later, defendant was arrested in a car matching the description given by the cashier. At that time, defendant had a gun stuck into the front of her pants. The arresting officers retrieved loose money and cigarettes from the passenger side of the car. Rolled coins were found in defendant’s purse. The cashier was brought from the supermarket to the place of the arrest and she identified defendant as the woman who had robbed her.
We find that none of defendant’s assignments of error present reversible error, nor do any involve legal issues not governed by clearly applicable principles of law. We have, therefore, discussed and disposed of them in an appendix attached to this opinion which remains a public record of this Court but which is not to be published in the Southern Reporter.

*1145
Decree

Accordingly, the defendant’s conviction and sentence are affirmed.
AFFIRMED.